Citation Nr: 1209138	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-00 135A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the head and face, to include as result of exposure to ionizing radiation.  

2.  Entitlement to service connection for multiple sclerosis, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in January 2010 and is now ready for appellate review of the issue of entitlement to service connection for squamous cell carcinoma of the head and face.

In October 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.  

The issue of entitlement to service connection for multiple sclerosis addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service did not involve a radiation risk activity and he was not exposed to an unsafe level of ionizing radiation during service as determined by the Director of Occupational Heath Sciences of the U.S. Army Center for Health Promotion and Preventive Medicine.   

2.  Squamous cell carcinoma was not shown within one year of service and is otherwise not shown to be related to service.    

CONCLUSION OF LAW

The Veteran's squamous cell carcinoma was not incurred in or aggravated by the  Veteran's active duty service, to include exposure to ionizing radiation therein, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought in connection with the claim for squamous cell carcinoma.  In letters sent in January and March 2005, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection, to include on the basis of exposure to radiation, for squamous cell cancer of the face and head.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the December 2006 rating decision denying entitlement to service connection for squamous cell cancer of the face.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that all notices required by VCAA and implementing regulations with respect to the claim adjudicated below were furnished to the appellant and that no useful purpose would be served by delaying appellate review of this claim to issue additional VCAA notice letters. 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, a March 2007 VCAA letter provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the March 2007 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue adjudicated below in a subsequent statement of the case and supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice with respect to the claim for service connection for squamous cell cancer, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency in the course of his appeal with respect to this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice concerning the claim adjudicated below.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the issue of entitlement to service connection for squamous cell cancer.  The record as it stands includes sufficient competent evidence to adjudicate this claim.  All available pertinent records, in-service, private, and VA, have been obtained, and the development required with respect to claims for service based on exposure to ionizing radiation has been accomplished to the extent possible.  

The Board also finds that the RO has conducted all possible development with respect to the issue adjudicated below requested in the January 2010 Remand as mandated by Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, this remand directed the RO to conducted efforts to obtain the Veteran's DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation), records pertaining to the Veteran's  exposure to ionizing radiation from November 11, 1979, to February 10, 1980, and records from a Safety Officer report concerning the Veteran's claimed incident when his film badge turned black due to radiation exposure at the U.S. Army Material and Mechanic Research Center (AMMRC) in Watertown, Massachusetts.  The claims files reflect efforts to obtain these records from the Veteran and official sources, to include the National Personnel Records Center and U.S. Army Dosimetry Center, but that such records were not available.  See September 29, 2010, Memorandum completed by the RO's Claims Manager-Section Coach.  The Veteran was informed that these records could not be obtained in a letter dated in September 2010.  

The record otherwise does reflect a report from the U.S. Army Dosimetry Center detailing the Veteran's exposure to ionizing radiation from November 7, 1976, to July 13, 1980, with the exception of the periods from November 11, 1979, to December 9, 1979, and January 13, 1980, to February 10, 1980.  With regard to the missing periods, an electronic mail communication dated in August 2010 from a Health Systems Specialist with the Proponency Office for Preventive Medicine at the U.S. Army Medical Command in Fort Sam Houston, Texas stated that the information with regard to the Veteran's exposure to ionizing radiation recorded on the form completed by the U.S. Army Dosimetry Center indicated the Veteran "was being properly managed in the radiation program and if there were exposures or dosimeters issued for the periods in question it would be indicated on this form."  As such, the Board finds that the evidence with regard to the Veteran's exposure to ionizing radiation during service is sufficient to determine whether the disability at issue in the adjudication below is related to such exposure.  

The remand also requested that additional VA outpatient treatment records be obtained, and such records dated through June 2011 have been associated with the record.  With respect to the request in the remand that the case by referred to the VA Undersecretary of Benefits, the Board finds that the requirements in this regard mandated by 38 C.F.R. § 3.311 have been accomplished, as the record reflects a March 2006 letter from the Office of the Chief Public Health and Environmental Hazards Officer, writing for the VA Undersecretary of Benefits, that recommended to the VA Director of Compensation and Pension that an opinion be requested from the Preventive Medicine Office of the Department of the Army.  Such an opinion was obtained from the Army in October 2006. 

Although a VA examination has not been conducted with regard to the squamous cell cancer claim, the Board finds that such an examination with opinion is not required as to this issue.  Under the holding of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA is required to provide a medical examination             [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met with respect to the claim for service connection for squamous cell carcinoma.   

With respect to the necessity of a VA examination concerning the aspect of the appeal involving the contention that the Veteran's squamous cell cancer of the head and face is the result of exposure to ionizing radiation during service, the Board finds that the October 2006 opinion from the Director of Occupational Heath Sciences of the U.S. Army Center for Health Promotion and Preventive Medicine finding that the Veteran was not exposed to an unsafe level of radiation during service obviates the need for a VA examination addressing this aspect of the appeal.  As for any other theory of entitlement, the evidence does not otherwise establish that the Veteran suffered from persistent or recurrent symptoms of skin cancer since service due to an "an event, injury or disease in service" so as to necessitate a VA medical opinion with regard to etiology addressing this disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of a manifestation of squamous cell cancer of the head and face that is related to service. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue adjudicated below and that no further action is necessary with respect to this claim.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the claim for service connection for squamous cell cancer of the head and face, and under this these circumstances, no further action is necessary to assist the claimant with respect to this aspect of the appeal.  It is anticipated that the actions outlined in the remand section of this decision will remedy any duty to assist deficiencies with regard to the claim for service connection for multiple sclerosis.   

Analysis 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311. 

First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

38 C.F.R. § 3.309(d)  

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service by a radiation-exposed Veteran under the circumstances outlined in that section.  Specifically, if a Veteran, while on active duty, active duty for training, or inactive duty training, participated in a "radiation-risk activity," then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  

The evidence does not show that the Veteran's service involved a "radiation risk activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii), a fact conceded by the Veteran in a statement received from him in March 2007.  As such, he is not a "radiation-exposed" Veteran, and the presumptions of 38 C.F.R. § 3.309(d) do not apply.    

38 C.F.R. § 3.311  

Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For  cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Benefits for further consideration. 

All cancers are included in the list of "radiogenic" diseases at 38 C.F.R. § 3.311(b).  Again, this regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.'  See Ramey v. Brown, 120 F.3d at 1245. 

The Veteran, to include in sworn testimony to the undersigned, has asserted that he served as a Chemical Officer during service, and that as a result of exposure to ionizing radiation coincident with such service, he developed squamous cell cancer.  The Veteran's service personnel records do reflect that the Veteran served as a Chemical Officer during active duty, and the Veteran's records from service include a report (Form ATSL FL 10) from the U.S. Army Ordinance and Training School at the Aberdeen Proving Ground in Maryland indicating that for the period from November 17, 1976, to December 4, 1976, he was exposed to .010 rem of ionizing radiation.  Also of record is a form from the AMMRC reflecting that the nature of the Veteran's service induced proximity to X-ray diffraction equipment, laboratory laser experiments, and duty involving the detection of radioactive materials.  This form noted that the Veteran had been provided a Beta-Gamma detection Badge.  Exposure to radiation during service is also documented by an October 1978 physical examination report noting that the Veteran's duty had involved three years of periodic x-ray exposure and exposure to radioactive materials for six months.  A November 1979 examination report reflected a history of repeated exposure to uranium over the prior two years, 200 hours in total, as well as exposure to ionizing radiation from x-rays.  The post service evidence reflects a diagnosis of squamous cell cancer of the face in or about 2005.  

The facts as presented above mandating such action under 38 C.F.R. § 3.311(b), this information was summarized in a February 2006 request to the VA Under Secretary for Health mandating a dose estimate and opinion as to whether the Veteran's skin cancer was the result of ionizing radiation by the office of the VA Director of the Compensation and Pension Service.  Thereafter and after the previously referenced March 2006 referral to this organization by the VA Chief Public Health and Environmental Hazards Officer, the U.S. Army Center for Health Promotion and Preventive Medicine completed an opinion in October 2006 that the Veteran "was never exposed to ionizing radiation at doses considered to be unsafe by the Federal Government or the U.S. Army."  This opinion was documented to have been based on Army dosimetry and bioassay records showing documented occupational exposure to ionizing radiation; in particular, dosimetry records for the Veteran from the U.S. Army Dosimetry Center for the period from November 1976 to June 1980, almost the entirety of the Veteran's active duty. 

Given the official finding above obtained pursuant to the required special processing of claims involving radiogenic diseases such as the skin cancer at issue, the Board finds that service connection for squamous cell carcinoma of the face is not warranted with application of the provisions of 38 C.F.R. § 3.311 alone.  See Ramey, supra.  In this regard, while the record reflects a July 2006 opinion by L.S.E., M.D,   linking the Veteran's squamous cell carcinoma to service, this is based on the premise that the Veteran was exposed to a sufficient level of ionizing radiation during service so as to result in this disability.  Given the uncontradicted finding in this regard from the U.S. Army Center for Health Promotion and Preventive Medicine obtained in the manner prescribed by 38 C.F.R. § 3.311, the Board must find the July 2006 opinion to be based on the inaccurate factual premise that the Veteran was exposed to a sufficient level of radiation during service to be medically harmful.  Such medical opinions based on an inaccurate factual premise have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  In short therefore, service connection for squamous cell carcinoma of the head and face cannot be granted under 38 C.F.R. § 3.311.  

38 C.F.R. §§ 3.303, 3.309(a) 

As stated above, under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation under the regulatory presumptions of 38 C.F.R. § 3.309 and 3.311, but also must determine whether the disability was otherwise the result of active service.  The Board notes initially that because the Veteran's squamous cell skin cancer was first indentified many years after service in or about 2005, entitlement to service connection with application of the presumptions with regard to "chronic" disabilities under 3.309(a) is not warranted.  Under these presumptions, service connection for cancer may be granted if demonstrated to a compensable degree within one year of service.  In this case, not only is the skin cancer at issue first shown clinically approximately 25 years after service, the Veteran himself testified to the undersigned that his squamous cell cancer was not shown until "way after" service. 

With respect to entitlement to service connection for squamous cell carcinoma without the application of any statutory or regulatory presumption, the lengthy period following service prior to any shown manifestation of squamous cell cancer weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board recognizes the contentions and oral testimony of the Veteran, and acknowledges the Veteran's own belief that his skin cancer is causally connected with his time in service.  However, while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the Veteran's testimony regarding lay-observable events, but finds that the most probative evidence concerning the decisive questions in this case is against the Veteran's claim, and that linking squamous cell cancer to service requires a medical determination beyond the expertise of a lay person such as the Veteran, notwithstanding his background in science.   Espiritu, supra.

In summary, the Veteran's service treatment records, to include the reports from the September 1980 separation examination and medical history collected at that time, make no suggestion of any problems related to skin cancer of the head or face, and the skin cancer at issue was not diagnosed for many years after service.  No medical evidence appears in the record to suggest that the Veteran suffered from squamous cell carcinoma of the head and face during service or within one year after service.  Therefore, the Veteran's cancer was not manifested during the Veteran's active service or for many years thereafter, nor is this cancer shown to be otherwise related to such service.  In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to service for squamous cell carcinoma of the head and face based on all theories of entitlement.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for squamous cell carcinoma of the head and face, to include as result of exposure to ionizing radiation, is denied. 


REMAND

While the Board finds that sufficient development had been undertaken with respect to the aspect of the claim for service connection for multiple sclerosis based on exposure to ionizing radiation, review of the record in light of the Veteran's testimony to the undersigned asserting a direct theory of entitlement to service connection for multiple sclerosis indicates that additional development is required with respect to this aspect of the appeal.  Combee, supra.  

As contended by the Veteran at the October 2009 hearing before the undersigned, symptoms of multiple sclerosis began during service but the condition was not properly diagnosed therein.  The Veteran testified that these symptoms included numbness in his leg first manifested in 1979.  None of the service treatment reports dated in 1979 or thereafter, to include the reports from the separation examination and medical history collected at that time, reflect symptoms of numbness in the leg or related symptomatology.  He also testified that chest pain for which he received treatment at Fort Devens in February 1980 represented what is referred to in the medical community as an "MS hug."  The service treatment reports do reflect treatment for chest pain at Fort Devens in February 1980.  A cardiac evaluation at that time was negative, and service treatment reports dated prior thereto document a diagnosis of a hiatal hernia and reflux esophagitis with treatment to include an exploratory laparotomy in August 1978.  

The record reflects an October 2009 opinion from a private neurologist, M.L., M.D., finding that the Veteran's multiple sclerosis was the result of symptoms first shown in 1979 that were not accurately diagnosed and that "initial and remitting type of Multiple Sclerosis symptoms often begin 20-25 years prior to full diagnosis."  This examiner indicated that the service treatment reports had at least been "partially reviewed" and that treatment records since the Veteran's separation from the military had also been reviewed.   However, the examiner did not identify which symptoms during service were representative of multiple sclerosis.  As such, the Board finds there to be insufficient evidence to adjudicate the direct service connection aspect of the claim, and as the criteria under McLendon are otherwise met, the Board finds that a VA examination that includes an opinion as to whether the Veteran's multiple sclerosis is related to any pathology or symptomatology shown during service is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This examination will also afford the RO the opportunity to request that the examiner who conducts this examination render an opinion addressing the Veteran's contention that abnormal laboratory findings during service represent in-service manifestations of multiple sclerosis.  (See statements from the Veteran dated September 2, 2006, and received in March 2007 and the abnormal laboratory findings of record referenced by the Veteran from October 1978, December 1979, and March 1980.)   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for multiple sclerosis.   It is imperative that the claims files be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the service treatment reports and the abnormal laboratory findings recorded therein in October 1978, December 1979, and March 1980), the examiner should offer responses to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that any in-service symptomatology or pathology represented an early manifestation of the Veterans' multiple sclerosis?  

A detailed rationale should be offered for the opinion. 

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims files to an appropriate VA examiner for review and a response to the above-posed question. 

2.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure that such is responsive to the above posed question.

3.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for multiple sclerosis.   To the extent that the claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case as to this claim.   After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


